Citation Nr: 1409597	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.

This matter was previously denied by the Board in December 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court), and in October 2010, the Court vacated the December 2008 Board decision and remanded the matter back to the Board for readjudication.  The Board again denied the Veteran's claim in a decision dated July 2011.  The Veteran appealed this decision to the Court as well, and in December 2011, the Court granted a joint motion to remand this case filed by the Secretary and the Veteran's attorney.   In June 2012, the Board again remanded this matter to the RO.  The Board again denied the Veteran's claim in a decision dated November 2012.  The Veteran appealed this decision to the Court, and in July 2103, the Court granted a joint motion to remand this case filed by the Secretary and the Veteran's attorney.  The case is now returned to the Board.

In August 2008, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, he asserts that he injured his back during active service, and that he has suffered from chronic back symptomatology since this time.  His service treatment records confirm that he experienced low back symptomatology during service.  In June 1958, he sustained an injury to his low back while lifting a locker.  X-rays taken at this time revealed slight scoliosis of the lumbar spine with deviation of the upper lumbar spine toward the right in relation to the axis of the lower lumbar spine and sacrum.  These findings were considered possibly positional in nature and no other abnormalities were noted.  He was hospitalized in July 1958 and placed on bed rest and a bed board.  He was discharged with a full range of motion of the spine.  It was noted, however, that he continued to walk with a stiff posture.

An August 1958 treatment record indicates that the Veteran had been recently discharged following hospitalization for a lumbosacral strain.  However, since he continued to report low back pain and walk with his torso bent, he was to be readmitted.  Spot films of the lumbosacral spine were taken in September 1958, but this failed to reveal any abnormalities.  He was placed on a prolonged period of bed rest and he improved very gradually.  At the time of discharge, he had full range of motion of the lumbosacral spine.  An October 1958 record indicates that there was a very good possibility that the Veteran's back trouble was psychosomatic, and that if he did have any actual back trouble, it was markedly increased by his psychosomatic state.  A separate October 1958 record noted a diagnosis of a chronic low back strain that permanently restricted the Veteran from activities such as heavy lifting, marching and physical training.  

A September 1960 record reveals that the Veteran was seen with reported aching in the low back when arising in the morning.  It was noted that he carried a permanent limited profile for a chronic low back strain.  However, examination of the Veteran's back at this time was within normal limits.  In addition, his spine was deemed to be normal during his January 1961 separation examination.  

The Veteran was afforded a VA examination of the spine in June 2012.  He reported that he injured his back a couple of times during service.  It was also noted that he eventually recovered and went back to full duty.  He added that following service, he worked in an aluminum plant and then as a truck driver.  He also told the examiner that he had several injuries to his back following his separation from service, including a motor vehicle accident in the 1960s.  It was noted that he was not found to have degenerative disc disease until the 2000s, and that he suffered from constant daily pain.  After examining the Veteran and reviewing the evidence of record, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by active service.  The examiner explained that while the service treatment records did show severe back strains, there was no evidence of degenerative disc disease or arthritis during service.  In addition, following his in-service injuries he was able to return to duty without any residuals.  The examiner also felt that it was relevant that degenerative disc disease was not diagnosed until nearly 50 years after separation from active duty.  At this time, radiographic evidence revealed the condition to only be mild in severity.  The examiner noted that this was quite surprising given the Veteran's age at the time of diagnosis and that this condition would normally be much more advanced.  The examiner concluded that this fact very much went against a finding of in-service incurrence, and the cause of the Veteran's current back condition was the aging process and his post-service occupations.  

In the July 2103, joint motion to remand this case, the parties agreed that the VA examination was inadequate in that the examiner concluded that following the in-service injuries, the Veteran returned to duty without residuals.  The parties found that this was inconsistent with the evidence in the service treatment records that the Veteran had been placed on permanent P-3 profile.  Moreover, the parties also agreed that the VA examiner did not consider the lay statements of record from the Veteran and his brother regarding chronic symptomatology.  In light of the foregoing, the Board finds that the June 2012 opinion is inadequate, and the record must be supplemented by seeking additional opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  See also, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO shall refer the Veteran's claims file to the July 2012 VA examiner for the purpose of obtaining an addendum to the existing opinion addressing whether it is at least as likely as not that any current low back disorder had its onset in service, is related to the Veteran's in-service treatment for low back symptomatology, or is otherwise the result of a disease or injury in service.  If the July 2012 examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran shall be scheduled for an appropriate VA examination to address the following inquiries.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a low back disability that is manifested as a result of active service.  In doing so, the examiner must specifically consider that following the in-service back injuries and treatment, the Veteran had not  returned to duty without residuals, but had been placed on permanent P-3 profile.

The examiner is advised that the Veteran and his brother are competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If the examiner rejects any such reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

